DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130076035 A1 to Koenig et al. in view of US 20170234232 A1 to Sheridan et al.
Regarding claim 1, Koenig et al. discloses a system comprising:
a gas turbine engine including rotational components comprising an engine compressor (Fig. 1: 18), an engine turbine (22), and a rotor shaft (34) operably connecting the engine turbine to the engine compressor, wherein each 
a permanent magnet alternator (50) operably connected to at least one of the rotational components, the permanent magnet alternator being configured to rotate the rotational components (motor mode); and 
an electronic engine controller (Fig. 2: 58) in electronic communication with the permanent magnet alternator, the electronic engine controller being configured to command the permanent magnet alternator to rotate the rotational components at a selected angular velocity for a selected period of time [0024-0025].
However, it fails to disclose an air turbine starter comprising a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, the turbine rotor shaft being operably connected to at least one of the rotational components and configured to rotate the rotational components when air flows through the turbine blades and rotates the turbine wheel; an auxiliary power unit fluidly connected to the air turbine starter and electrically connected to the permanent magnet alternator, the auxiliary power unit being configured to generate electricity to power the permanent magnet alternator and provide air to the air turbine starter to rotate the turbine blades; a starter air valve fluidly connecting the auxiliary power unit to the air turbine starter, the starter air valve being configured to use a solenoid to adjust airflow from the auxiliary power unit to the air turbine starter; and an electronic engine controller in electronic communication with the permanent magnet alternator, the electronic engine controller being configured to command both: the 
Sheridan et al. teaches an air turbine starter (Fig. 2: 120) comprising a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, the turbine rotor shaft being operably connected to at least one of the rotational components and configured to rotate the rotational components when air flows through the turbine blades and rotates the turbine wheel [0057]; an auxiliary power unit fluidly connected (Ch A) to the air turbine starter (120) and electrically connected (Ch B) to the permanent magnet alternator (152), the auxiliary power unit being configured to generate electricity to power the permanent magnet alternator and provide air to the air turbine starter to rotate the turbine blades [0061]; a starter air valve (116A) fluidly connecting the auxiliary power unit (Ch A) to the air turbine starter (120), the starter air valve being configured to use a solenoid (110) to adjust airflow from the auxiliary power unit to the air turbine starter; and an electronic engine (102) in electronic communication with the permanent magnet alternator, the electronic engine controller being configured to command both: the solenoid to adjust airflow from the auxiliary power unit through the starter air valve to the air turbine starter, such that the air turbine starter rotates the rotational components at a selected angular velocity for a selected period of time to perform cool-down motoring to reduce a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the bowed rotor prevention system as disclosed by Sheridan et al. to the system disclosed by Koenig et al. 
One would have been motivated to do so to cool down the engine after a hot shut down. 
Regarding claim 2, Koenig et al. discloses an accessory gearbox (Fig. 1: 54) operably connecting the permanent magnet alternator to at least one of the rotational components.
Regarding claim 3, Koenig et al. discloses the permanent magnet alternator is configured to generate electricity when the rotational components are rotating under power of the gas turbine engine [0026-0027].
Regarding claim 7, Koenig et al. discloses a method comprising:
obtaining a gas turbine engine including rotational components comprising an engine compressor (Fig. 1: 18), an engine turbine (22), and a rotor shaft (34) operably connecting the engine turbine to the engine compressor, wherein each rotational component is configured to rotate when any one of the rotational components is rotated;
operably connecting a permanent magnet alternator (50) to at least one of the rotational components, the permanent magnet alternator being configured to rotate the rotational components (motor mode); and
electrically connecting an electronic engine controller (Fig. 2: 58) to permanent magnet alternator, the electronic engine controller being configured to command the permanent magnet alternator to rotate the rotational components at a selected angular velocity for a selected period of time [0024-0025].
However, it fails to disclose operably connecting an air turbine starter to at least one of the rotational components, the air turbine starter comprising a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, wherein the turbine rotor shaft is configured to rotate the rotational components when air flows through the turbine blades and rotates the turbine wheel; fluidly connecting an auxiliary power unit fluidly to the air turbine starter through an starter air valve, the auxiliary power unit being configured to provide air to the air turbine starter to rotate the turbine blades, wherein the starter air valve is configured to use a solenoid to adjust airflow from the auxiliary power unit to the air turbine starter; electrically connecting the permanent magnet alternator to the auxiliary power unit, the auxiliary power unit being configured to generate electricity to power the permanent magnet alternator; and electrically connected an electronic engine controller to the permanent magnet alternator and the solenoid, the electronic engine controller being configured to command at least one of: the solenoid to adjust airflow from the auxiliary power unit through the starter air valve to the air turbine starter, such that the air turbine starter rotates the rotational components at a selected angular velocity for a 
Sheridan et al. teaches operably connecting an air turbine starter (Fig. 2: 120) to at least one of the rotational components (53), the air turbine starter comprising a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, wherein the turbine rotor shaft is configured to rotate the rotational components when air flows through the turbine blades and rotates the turbine wheel [0057]; fluidly connecting an auxiliary power unit (Ch A) fluidly to the air turbine starter (120) through an starter air valve (116A), the auxiliary power unit being configured to provide air to the air turbine starter to rotate the turbine blades, wherein the starter air valve is configured to use a solenoid (110) to adjust airflow from the auxiliary power unit to the air turbine starter; electrically connecting (Ch B) the permanent magnet alternator (152) to the auxiliary power unit, the auxiliary power unit being configured to generate electricity to power the permanent magnet alternator; and electrically connected an electronic engine controller (102) to the permanent magnet alternator and the solenoid, the electronic engine controller being configured to command at least one of: the solenoid to adjust airflow from the auxiliary power unit through the starter air valve to the air turbine starter, such that the air turbine starter rotates the rotational components at a selected angular velocity for a selected period of time to perform cool-down motoring to reduce a bowed rotor condition, or the permanent magnet alternator to rotate the rotational components at the selected 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the bowed rotor prevention system as disclosed by Sheridan et al. to the system disclosed by Koenig et al. 
One would have been motivated to do so to cool down the engine after a hot shut down.  
Regarding claim 8, Koenig et al. discloses the permanent magnet alternator is operably connected to at least one of the rotational components through an accessory gearbox (Fig. 1: 54).
Regarding claim 9, Koenig et al. discloses the permanent magnet alternator generates electricity when the rotational components are rotating under power of the gas turbine engine [0026-0027].
Regarding claim 13, Koenig et al. discloses a method comprising: rotating, using at least one of a permanent magnet alternator (Fig. 1: 50) or an air turbine starter, rotational components of a gas turbine engine (motor mode), the rotational components comprising an engine compressor (18), an engine turbine (22), and a rotor shaft (34) operably connecting the engine turbine to the engine compressor, wherein each rotational component is configured to rotate when any one of the rotational components is rotated.
However, it fails to disclose the air turbine starter comprises a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine 
Sheridan et al. teaches the air turbine starter (Fig. 2: 120) comprises a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, the turbine rotor shaft is configured to rotate the rotational components when air flows through the turbine blades and rotates the turbine wheel [0057]; generating, auxiliary power unit (Fig. 2: Ch B), electricity to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the bowed rotor prevention system as disclosed by Sheridan et al. to the system disclosed by Koenig et al. 
One would have been motivated to do so to cool down the engine after a hot shut down. 
Regarding claim 20, Koenig et al. and Sheridan et al. disclose the permanent magnet alternator (Sheridan et al., Fig. 2: 152) is utilized exclusively to perform cool-down motoring to reduce a bowed rotor condition, and wherein the permanent magnet alternator is not used for starting the engine (BRP motor), wherein the permanent magnet alternator is operably connected to the at least one of the rotational components (53) through a gear box (124) and not through the air turbine starter (120). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130076035 A1 to Koenig et al. in view of US 20170234232 A1 to Sheridan et al. as applied to claim 13 above and further in view of US 20110040470 A1 to Qiu et al. 
Regarding claim 15, Koenig et al. and Sheridan et al. disclose a method as described above including the starter air valve (Sheridan et al., Fig. 2: 116A) being fluidly connected to the air turbine starter (120) and configured to provide air to the air turbine starter, wherein the air turbine starter is operably connected to at least one of the rotational components and configured to rotate the rotational components (53), wherein the starter air valve is configured to use the solenoid (110) to adjust airflow from the auxiliary power unit to the air turbine starter.
However, it fails to disclose detecting a failure in the starter air valve, and stopping utilization of the air turbine starter to rotate the gas turbine engine when the failure in the air starter valve is detected.
Qiu et al. teaches detecting a failure in the starter air valve, and stopping utilization of the air turbine starter to rotate the gas turbine engine when the failure in the air starter valve is detected (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the detection method as disclosed by Qiu et al. to the method disclosed by Koenig et al. and Sheridan et al..
One would have been motivated to do so to further improve startup of the gas turbine engine. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130076035 A1 to Koenig et al. in view of US 20170234232 A1 to Sheridan et al. as applied to claim 13 above and further in view of US 20180030900 A1 to Mathis et al.
Regarding claims 16 and 17, Koenig et al. and Sheridan et al. disclose a method as described above including utilizing the starter air valve (Sheridan et al., Fig. 2: 116A) to rotate the gas turbine engine (53) to start the gas turbine engine by rotating the air turbine starter (120). 
However, it fails to disclose the limitations from claims 16 and 17.
Mathis et al. teaches:
detecting when a temperature of the gas turbine engine is less than a selected temperature; and displaying a message on a cockpit display when the temperature of the gas turbine engine is less than a selected temperature [0044].
stopping the utilization of the permanent magnet alternator to rotate the gas turbine engine when a temperature of the gas turbine engine is less than a selected temperature [0039 and 0044].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the cooling method as disclosed by Mathis et al. to the method disclosed by Koenig et al. and Sheridan et al.
One would have been motivated to do so to cool the engine before startup of the gas turbine engine. 
Regarding claim 18, Koenig et al., Sheridan et al., and Mathis et al. disclose opening the starter air valve to start the gas turbine engine after the message has been displayed on the cockpit display (Sheridan et al., [0046]), the starter air valve (Fig. 2: 116A) being fluidly connected to the air turbine starter (120) and configured to provide air to the air turbine starter, wherein the air turbine starter is operably connected to at least one of the rotational components and configured to rotate the rotational components (53).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130076035 A1 to Koenig et al. in view of US 20170234232 A1 to Sheridan et al. as applied to claims 1, 7, and 13 above and further in view of US 20060260323 A1 to Moulebhar.
Regarding claims 21-23, Koenig et al. and Sheridan et al. disclose a system/method as described above.
However, it fails to disclose a manual override configured to manually open the starter air valve, the manual override being operably connected to the starter air valve.
Moulebhar teaches a manual override [0021] configured to manually open the starter air valve (Fig. 1: 28), the manual override being operably connected to the starter air valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the manual override as disclosed by Moulebhar to the system/method disclosed by Koenig et al. and Sheridan et al.
One would have been motivated to do so in case of emergencies.  

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “None of the references cited by the Examiner have the ability for a single electronic engine controller to command both the air turbine starter and the permanent magnet alternator to rotate rotational components of gas turbine engine”, the Examiner respectfully disagrees. Sheridan teaches this as electronic engine controller (EEC) 102 in Fig. 2. EEC 102 has two channels, Ch A and Ch B, Ch A is used to command the air turbine starter 120 and Ch B is used to command PM alternator 152 through switch 156. Paragraph [0061] describes using both channels in order to reduce bowed rotor condition, “The controller 102 in combination with the dry motoring system 108 and the rotisserie motoring system 150 may be collectively referred to as a bowed rotor prevention system 101 that is operable to prevent and/or mitigate a bowed rotor condition of the gas turbine engine 10 of FIG. 1”. The dry motoring system 108 refers to the use of air turbine starter 120 and the rotisseries motoring system 150 refers to the use of PM alternator 152. 
Conclusion













































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIET P NGUYEN/Primary Examiner, Art Unit 2832